          Case 1:21-cv-00027-KPF Document 12 Filed 03/25/21 Page 1 of 2

                                                                                         AUBURN OFFICE

                                                                                         ANDREW CUDDY
                                                                                       MANAGING ATTORNEY
                                                                                   ACUDDY@CUDDYLAWFIRM.COM
                                                                                     DIRECT DIAL 315-370-2404


                                                                                          ERIN MURRAY
                                                                                       ASSOCIATE ATTORNEY
                                                                                   EMURRAY@CUDDYLAWFIRM.COM
                                                                                     DIRECT DIAL 315-370-2406
March 25, 2021


VIA ECF


                                                                MEMO ENDORSED
Honorable Katherine Polk Failla
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


       RE:     D.P., individually and on behalf of S.P. v. N.Y.C. Dep’t of Educ.
               1:21-cv-00027 (KPF)

Dear Judge Failla,

    I am the attorney for the Plaintiffs in the above-referenced action, wherein Plaintiff seeks
attorneys’ fees incurred in the administrative proceeding under the Individuals with Disabilities
Education Act (IDEA), 20 U.S.C. § 1400, et seq., as well as the instant federal action, and a
claim for implementation of relief awarded to Plaintiff as a result of the administrative
proceeding.

    Jurisdiction for this matter is predicated upon 28 U.S.C. § 1331, which provides the district
courts with original jurisdiction over all civil actions arising under the laws of the United States,
and upon the fee-shifting provision of the IDEA, 20 U.S.C. § 1415(i)(3)(A). Jurisdiction for the
enforcement of relief awarded in the administrative proceeding is predicated upon 28 U.S.C. §
1331 and 28 U.S.C. § 1343 which provides the district courts with original jurisdiction to secure
equitable or other relief under any Act of Congress providing protection of civil rights. Venue for
this matter is predicated upon 28 U.S.C. § 1391(b)(1) based on the residence of the Defendant at
the Defendant’s principal office located at 52 Chambers Street, New York, NY 10007.

     I write jointly with Defendant’s counsel in order to propose a briefing schedule. The parties
are in agreement that further discovery is not necessary in this action, as Plaintiffs have provided
all billing invoices to the Defendant. As the parties have no issues to present to the Court at this
time, the parties jointly propose that the Court cancel the initial pretrial conference and propose
the following briefing schedule:



           5693 SOUTH STREET ROAD, AUBURN, NEW YORK 13021 • FAX: (718) 569-6466
            Case 1:21-cv-00027-KPF Document 12 Filed 03/25/21 Page 2 of 2




      •   Plaintiff’s motion for summary judgment will be due on July 30, 2021.
      •   Defendant’s opposition will be due on August 20, 2021.
      •   Plaintiff’s reply will be due on August 30, 2021.

    The briefing schedule proposed above will afford the parties additional time to engage in
settlement negotiations and resolve the issue of implementation. The parties are optimistic that
this matter will be resolved through settlement.

    At this time, the parties do not believe that referral of this matter to the Magistrate Judge for
a settlement conference would be beneficial. However, in the event the parties reach a point
where they agree that such a conference may aid and advance settlement, the parties will submit
a letter to the Court requesting that the matter be referred to the Magistrate Judge for a settlement
conference.

      Thank you for Your Honor’s consideration of this request.


                                                              Respectfully submitted,

                                                              s/ Erin E. Murray_____




cc:              Brian Krist (via ECF)
                 Attorney for the Defendant

The Court is in receipt of the parties' above joint letter. The
initial pretrial conference scheduled for April 1, 2021, is
hereby ADJOURNED sine die. The parties may proceed to briefing
on Plaintiff's anticipated motion for summary judgment, and are
directed to adhere to the briefing deadlines set forth in the
above letter. However, given the protracted briefing schedule
proposed by the parties, the Court cautions that it will not be
inclined to grant any extensions. The Court will separately
endorse the parties' proposed Case Management Plan and
Scheduling Order.
                                     SO ORDERED.
Dated:    March 25, 2021
          New York, New York


                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
             5693 SOUTH STREET ROAD, AUBURN, NEW YORK 13021 • FAX: (718) 569-6466
